                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



SANDRA, W.1,                                           Case No. 3:18-cv-1019-SI

               Plaintiff,                              OPINION AND ORDER

       v.

NANCY A. BERRYHILL, Deputy
Commissioner for Operations, performing the
duties and functions not reserved to the
Commissioner of Social Security,

               Defendant.


George J. Wall, 825 NE 20th Avenue, Suite 330, Portland, Oregon 972432. Of Attorneys for
Plaintiff.

Billy J. Williams, United States Attorney, and Renata Gowie, Assistant United States Attorney,
UNITED STATES ATTORNEY’S OFFICE, 1000 S.W. Third Avenue, Suite 600, Portland, OR 97204;
Michael Howard, Special Assistant United States Attorney, OFFICE OF GENERAL COUNSEL,
Social Security Administration, 701 Fifth Avenue, Suite 2900 M/S 221A, Seattle, WA 98104. Of
Attorneys for Defendant.

Michael H. Simon, District Judge.

       Plaintiff Sandra W. seeks judicial review of the final decision by the Social Security

Commissioner (“Commissioner”) denying Plaintiff’s application for Social Security Disability

insurance benefits (“DIB”) and Supplemental Security Income (“SSI”) under 42 U.S.C. §§ 416


       1
         In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. Where applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.

PAGE 1 – OPINION AND ORDER
and 423. This Court has jurisdiction to review the Commissioner’s decision pursuant to 42

U.S.C. § 405(g). Because Plaintiff’s date last insured was June 30, 2019, Plaintiff must establish

disability on or before that date in order to be entitled to a period of disability and disability

insurance benefits. After carefully reviewing the ALJ’s decision and the evidence in the record,

the Court affirms the decision of the ALJ.

                                    STANDARD OF REVIEW

        The district court must affirm the Commissioner’s decision if it is based on the proper

legal standards and the findings are supported by substantial evidence. 42 U.S.C. § 405(g); see

also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). “Substantial evidence” means

“more than a mere scintilla but less than a preponderance.” Bray v. Comm’r of Soc. Sec.

Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Andrews v. Shalala, 53 F.3d 1035, 1039

(9th Cir. 1995)). It means “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Id. (quoting Andrews, 53 F.3d at 1039).

        Where the evidence is susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld. Burch v. Barnhart, 400 F.3d 676, 679 (9th

Cir. 2005). Variable interpretations of the evidence are insignificant if the Commissioner’s

interpretation is a rational reading of the record, and this Court may not substitute its judgment

for that of the Commissioner. See Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193,

1196 (9th Cir. 2004). “[A] reviewing court must consider the entire record as a whole and may

not affirm simply by isolating a specific quantum of supporting evidence.” Orn v. Astrue, 495

F.3d 625, 630 (9th Cir. 2007) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th

Cir. 2006) (quotation marks omitted)). A reviewing court, however, may not affirm the

Commissioner on a ground upon which the Commissioner did not rely. Id.; see also Bray, 554

F.3d at 1226.
PAGE 2 – OPINION AND ORDER
                                         BACKGROUND

A. Plaintiff’s Application

       Plaintiff was born on August 12, 1964 and was 49 years old at the alleged disability onset

date. Plaintiff has at least a high school education, is able to communicate in English, and

previously worked as a retail store manager and a salesperson. AR 35. Plaintiff previously filed

for DIB on January 20, 2006. A determination that Plaintiff was not disabled, made on February

9, 2006, became administratively final when Plaintiff did not appeal that determination. AR 21.

Plaintiff filed a second DIB application as well as an SSI application on December 18, 2007. Id.

Both applications were denied on March 26, 2008 and became administratively final when

Plaintiff did not appeal. Plaintiff filed a third application for DIB on July 25, 2011. Id. This

application was also denied and, on appeal, an administrative law judge (“ALJ”) determined that

Plaintiff was nod disabled in a written opinion on November 14, 2013. That decision became

administratively final when Plaintiff did not appeal the ALJ’s decision.

       Plaintiff filed her current application for DIB and SSI on October 3, 2014, alleging

disability beginning November 15, 2013. The claims were denied initially on January 13, 2015

and upon reconsideration on July 23, 2015. Plaintiff filed a written request for a hearing before

an ALJ. A hearing was held on March 29, 2017. Plaintiff testified and was represented by

counsel. An impartial medical expert, Dr. Ronald Devere, MD and an impartial vocational

expert, Dr. Robert Gaffney, also testified. On May 8, 2017, the ALJ issued a written decision

denying Plaintiff’s applications. AR 38. Plaintiff sought review by the Appeals Council, but the

Appeals Council denied Plaintiff’s request for review on April 4, 2018, making the ALJ’s

decision the final decision of the Commissioner. AR 1. Plaintiff seeks judicial review of that

decision.



PAGE 3 – OPINION AND ORDER
B. The Sequential Analysis

       A claimant is disabled if he or she is unable to “engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which . . . has lasted or

can be expected to last for a continuous period of not less than 12 months[.]” 42 U.S.C.

§ 423(d)(1)(A). “Social Security Regulations set out a five-step sequential process for

determining whether an applicant is disabled within the meaning of the Social Security Act.”

Keyser v. Comm’r Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011); see also 20 C.F.R.

§§ 404.1520 (DIB), 416.920 (SSI); Bowen v. Yuckert, 482 U.S. 137, 140 (1987). Each step is

potentially dispositive. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The five-step sequential

process asks the following series of questions:

       1.      Is the claimant performing “substantial gainful activity?” 20 C.F.R.
               §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). This activity is work involving
               significant mental or physical duties done or intended to be done for pay
               or profit. 20 C.F.R. §§ 404.1510, 416.910. If the claimant is performing
               such work, she is not disabled within the meaning of the Act. 20 C.F.R.
               §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If the claimant is not performing
               substantial gainful activity, the analysis proceeds to step two.

       2.      Is the claimant’s impairment “severe” under the Commissioner’s
               regulations? 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). An
               impairment or combination of impairments is “severe” if it significantly
               limits the claimant’s physical or mental ability to do basic work activities.
               20 C.F.R. §§ 404.1521(a), 416.921(a). Unless expected to result in death,
               this impairment must have lasted or be expected to last for a continuous
               period of at least 12 months. 20 C.F.R. §§ 404.1509, 416.909. If the
               claimant does not have a severe impairment, the analysis ends. 20 C.F.R.
               §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the claimant has a severe
               impairment, the analysis proceeds to step three.

       3.      Does the claimant’s severe impairment “meet or equal” one or more of the
               impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1? If so,
               then the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(iii),
               416.920(a)(4)(iii). If the impairment does not meet or equal one or more of
               the listed impairments, the analysis continues. At that point, the ALJ must
               evaluate medical and other relevant evidence to assess and determine the
PAGE 4 – OPINION AND ORDER
               claimant’s “residual functional capacity” (“RFC”). This is an assessment
               of work-related activities that the claimant may still perform on a regular
               and continuing basis, despite any limitations imposed by his or her
               impairments. 20 C.F.R. §§ 404.1520(e), 404.1545(b)-(c), 416.920(e),
               416.945(b)-(c). After the ALJ determines the claimant’s RFC, the analysis
               proceeds to step four.

       4.      Can the claimant perform his or her “past relevant work” with this RFC
               assessment? If so, then the claimant is not disabled. 20 C.F.R.
               §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). If the claimant cannot perform
               his or her past relevant work, the analysis proceeds to step five.

       5.      Considering the claimant’s RFC and age, education, and work experience,
               is the claimant able to make an adjustment to other work that exists in
               significant numbers in the national economy? If so, then the claimant is
               not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v),
               404.1560(c), 416.960(c). If the claimant cannot perform such work, he or
               she is disabled. Id.

See also Bustamante v. Massanari, 262 F.3d 949, 954 (9th Cir. 2001).

       The claimant bears the burden of proof at steps one through four. Id. at 953; see also

Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999); Yuckert, 482 U.S. at 140-41. The

Commissioner bears the burden of proof at step five. Tackett, 180 F.3d at 1100. At step five, the

Commissioner must show that the claimant can perform other work that exists in significant

numbers in the national economy, “taking into consideration the claimant’s residual functional

capacity, age, education, and work experience.” Id.; see also 20 C.F.R. §§ 404.1566, 416.966

(describing “work which exists in the national economy”). If the Commissioner fails to meet this

burden, the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If, however,

the Commissioner proves that the claimant is able to perform other work existing in significant

numbers in the national economy, the claimant is not disabled. Bustamante, 262 F.3d at 953-54;

Tackett, 180 F.3d at 1099.




PAGE 5 – OPINION AND ORDER
C. The ALJ’s Decision

         The ALJ found that Plaintiff met the insured status requirements of the Social Security

Act through June 30, 2019. Thus, Plaintiff must establish disability on or before that date. The

ALJ then conducted the sequential analysis. At step one, the ALJ found that Plaintiff had not

engaged in substantial gainful activity since the alleged onset of disability. AR 24. At step two,

the ALJ found that Plaintiff had the following severe impairments: multiple sclerosis; cognitive

disorder; and mental health problems with a history of diagnoses including attention deficit

hyperactivity disorder (“ADHD”) and bipolar disorder. AR 25. At step three, the ALJ found that

Plaintiff does not have an impairment or combination of impairments that meets or medically

equals the severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix

1. AR 26.

         The ALJ then determined that Plaintiff retained the residual functional capacity (“RFC”)

to:

                Perform light work as defined in 20 CFR 404.1567(b) and
                416.967(b), except she cannot more than occasionally stoop or
                balance; she cannot climb ladders, ropes, or scaffolds; she cannot
                be exposed to extremes of heat or cold, unprotected heights, or
                workplace hazards; she is limited to frequent fine fingering; and
                finally, she can perform simple, entry-level work in a routine
                environment, involving not more than occasional interaction with
                the public.

AR 28.

         At step four, the ALJ found that Plaintiff was unable to perform her past relevant work.

AR 35. At step five, the ALJ determined that Plaintiff was not under a disability because there

are jobs that exist in significant numbers in the national economy that Plaintiff can perform,

including room cleaner and photocopy machine operator. AR 36.




PAGE 6 – OPINION AND ORDER
                                          DISCUSSION

       Plaintiff contends that the ALJ erred in (1) improperly rejecting Plaintiff’s testimony

regarding fatigue, and (2) improperly rejecting the opinion of treating and examining physicians

including Dr. Barbara Hills, MD, Dr. Ruth Whitham, MD, and Dr. Ghadah Altowajiri, MD.

A. Plaintiff’s Testimony

       There is a two-step process for evaluating a claimant’s testimony about the severity and

limiting effect of the claimant’s symptoms. Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009).

“First, the ALJ must determine whether the claimant has presented objective medical evidence of

an underlying impairment ‘which could reasonably be expected to produce the pain or other

symptoms alleged.’” Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007) (quoting

Bunnell v. Sullivan, 947 F.2d 341, 344 (9th Cir. 1991) (en banc)). When doing so, “the claimant

need not show that her impairment could reasonably be expected to cause the severity of the

symptom she has alleged; she need only show that it could reasonably have caused some degree

of the symptom.” Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996).

       “Second, if the claimant meets this first test, and there is no evidence of malingering, ‘the

ALJ can reject the claimant’s testimony about the severity of her symptoms only by offering

specific, clear and convincing reasons for doing so.’” Lingenfelter, 504 F.3d at 1036 (quoting

Smolen, 80 F.3d at 1281). It is “not sufficient for the ALJ to make only general findings; he must

state which pain testimony is not credible and what evidence suggests the complaints are not

credible.” Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993). Those reasons must be

“sufficiently specific to permit the reviewing court to conclude that the ALJ did not arbitrarily

discredit the claimant’s testimony.” Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir. 1995) (citing

Bunnell, 947 F.2d at 345-46).



PAGE 7 – OPINION AND ORDER
       Plaintiff argues that the ALJ implicitly rejected Plaintiff’s testimony regarding fatigue

because Plaintiff’s reported degree of fatigue is inconsistent with the light exertional RFC that

the ALJ imposed. Plaintiff testified that her fatigue makes her limbs feel heavy and she sits or

lies down once or twice each day for an hour. The ALJ concluded that Plaintiff’s testimony

regarding her symptoms of pain and fatigue supported the ALJ’s determination that Plaintiff’s

RFC should be reduced to less than light work.

               The regulations define light work as lifting no more than 20
               pounds at a time with frequent lifting or carrying of objects
               weighing up to 10 pounds. . . . A job is also in this category when
               it involves sitting most of the time but with some pushing and
               pulling of arm-hand or leg-foot controls, which require greater
               exertion than in sedentary work; e.g., mattress sewing machine
               operator, motor-grader operator, and road-roller operator (skilled
               and semiskilled jobs in these particular instances). . . . [T]he full
               range of light work requires standing or walking, off and on, for a
               total of approximately 6 hours of an 8-hour workday. Sitting may
               occur intermittently during the remaining time.

Titles II & Xvi: Determining Capability to Do Other Work-the Med.-Vocational Rules of

Appendix 2, SSR 83-10 (S.S.A. 1983) (emphasis added).

       Defendant argues, and the Court agrees, that the ALJ’s decision to impose a light

exertional level RFC is consistent with Plaintiff’s testimony regarding her fatigue. A light

exertional level would allow Plaintiff, consistent with her testimony, to sit for an hour or two per

day. The ALJ did not reject Plaintiff’s testimony, but instead formulated an RFC that

accommodates Plaintiff’s need to sit for an hour or two every day. On this point, the ALJ did not

err.

B. Medical Opinion Testimony

       Plaintiff argues that the ALJ should have given more weight to the opinions of her

treating physician and two examining physicians. The ALJ is responsible for resolving conflicts

in the medical record, including conflicts among physicians’ opinions. Carmickle, 533 F.3d

PAGE 8 – OPINION AND ORDER
at 1164. The Ninth Circuit distinguishes between the opinions of three types of physicians:

treating physicians, examining physicians, and non-examining physicians. Garrison v. Colvin,

759 F.3d 995, 1012 (9th Cir. 2014). Generally, “a treating physician’s opinion carries more

weight than an examining physician’s, and an examining physician’s opinion carries more

weight than a reviewing physician’s.” Holohan v. Massanari, 246 F.3d 1195, 1202 (9th Cir.

2001). If a treating physician’s opinion is supported by medically acceptable techniques and is

not inconsistent with other substantial evidence in the record, the treating physician’s opinion is

given controlling weight. Id.; see also 20 C.F.R. § 404.1527(d)(2). A treating doctor’s opinion

that is not contradicted by the opinion of another physician can be rejected only for “clear and

convincing” reasons. Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008). If a

treating doctor’s opinion is contradicted by the opinion of another physician, the ALJ must

provide “specific and legitimate reasons” for discrediting the treating doctor’s opinion. Id.

       In addition, the ALJ generally must accord greater weight to the opinion of an examining

physician than that of a non-examining physician. Orn, 495 F.3d at 631. As is the case with the

opinion of a treating physician, the ALJ must provide “clear and convincing” reasons for

rejecting the uncontradicted opinion of an examining physician. Pitzer v. Sullivan, 908 F.2d 502,

506 (9th Cir. 1990). If the opinion of an examining physician is contradicted by another

physician’s opinion, the ALJ must provide “specific, legitimate reasons” for discrediting the

examining physician’s opinion. Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). An ALJ may

reject an examining, non-treating physician’s opinion “in favor of a nonexamining, nontreating

physician when he gives specific, legitimate reasons for doing so, and those reasons are

supported by substantial record evidence.” Roberts v. Shalala, 66 F.3d 179, 184 (9th Cir. 1995),

as amended (Oct. 23, 1995).



PAGE 9 – OPINION AND ORDER
       Specific, legitimate reasons for rejecting a physician’s opinion may include its reliance

on a claimant’s discredited subjective complaints, inconsistency with medical records,

inconsistency with a claimant’s testimony, inconsistency with a claimant’s daily activities, or

that the opinion is brief, conclusory, and inadequately supported by clinical findings. Bray, 554

F.3d at 1228; Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008); Andrews, 53 F.3d at

1042-43. An ALJ errs by rejecting or assigning minimal weight to a medical opinion “while

doing nothing more than ignoring it, asserting without explanation that another medical opinion

is more persuasive, or criticizing it with boilerplate language that fails to offer a substantive

basis” for the ALJ’s conclusion. Garrison¸ 759 F.3d at 1013; see also Smolen, 80 F.3d at 1286

(noting that an ALJ effectively rejects an opinion when he or she ignores it).

       “An ALJ can satisfy the ‘substantial evidence’ requirement by ‘setting out a detailed and

thorough summary of the facts and conflicting clinical evidence, stating his interpretation

thereof, and making findings.” Garrison, 759 F.3d at 1012 (quoting Reddick, 157 F.3d at 725). In

other words, “[t]he ALJ must do more than offer his conclusions. He must set forth his own

interpretations and explain why they, rather than the doctors’, are correct.” Reddick, 157 F.3d

at 725 (citing Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988)). “[T]he opinion of a non-

examining medical advisor cannot by itself constitute substantial evidence that justifies the

rejection of the opinion of an examining or treating physician.” Morgan v. Comm’r of Soc. Sec.

Admin., 169 F.3d 595, 602 (9th Cir. 1999) (citations omitted); but see id. at 600 (opinions of

non-treating or nonexamining physicians may serve as substantial evidence when the opinions

are consistent with independent clinical findings or other evidence in the record).

       The ALJ gave little weight to the opinion of Dr. Hills, a treating physician. The ALJ

noted that Dr. Hills’s treatments notes are inconsistent with her “extreme assessment” of Plaintiff



PAGE 10 – OPINION AND ORDER
as well as inconsistent with the opinions of the medical expert Dr. Devere, and physicians Dr.

Alley, Dr. Berner, Dr. Gostnell, Dr. Hennings, and Dr. Boyd. In February 2014 Dr. Hills

examined Plaintiff and observed that Plaintiff was scattered and disorganized, but concluded that

Plaintiff had full motor strength, intact reflexes, and normal gait. AR 416. Even Dr. Hills’s

conclusions regarding Plaintiff’s disability are inconsistent. Although Dr. Hill opined in

February 2014 that she would “support [Plaintiff’s] disability” based on Plaintiff’s cognitive

issues, in October 2015, Dr. Hills refused to address Plaintiff’s disability claim. AR 479.

Additionally, when Plaintiff saw Dr. Hills in October 2015, she had been off her MS medications

for quite a while and had not seen Dr. Hills in a year and a half. AR 478. The ALJ concluded that

the medical evidence shows that Plaintiff’s MS is generally controlled and responsive to

treatment, so the fact that Plaintiff had not been taking medication in quite a while when Dr.

Hills examined her further undermines Dr. Hills’s opinion. The ALJ provided specific and

legitimate and legitimate reasons for giving little weight to Dr. Hills’ February 2014 legal

conclusion that Plaintiff was disabled because Dr. Hills’s medical opinion was inconsistent with

the treatment notes, inconsistent with Dr. Hills’s 2015 assessment, and inconsistent with the

other medical opinions.

       The ALJ also gave less weight to the opinions of Dr. Altowaijri and Dr. Whitman who

jointly examined Plaintiff in November 2015. Dr. Altowaijri reviewed a report prepared by

Dr. Gostnell, but as the ALJ observed, Dr. Altowaijri appears to have reached a very different

conclusion based on Dr. Gostnell’s report than Dr. Gostnell did, or than the report itself would

suggest. Dr. Gostnell reported that Plaintiff was “calm and focused, with minimal emotional

reactions to challenges and errors . . . . she had no apparent difficulty comprehending interview

questions, although during the formal testing she often seemed to misunderstand directions . . . .



PAGE 11 – OPINION AND ORDER
Her thought processing was logical, coherent and linear, but somewhat ruminative. . . . She

seemed to have good insight in regard to her psychological functioning. . . . She was attentive,

persistent, and gave full effort throughout the exam.” AR 453. Dr. Gostnell performed a full

examination of Plaintiff and concluded that Plaintiff’s “neuropsychological test profile falls

mostly within normal limits.” AR 454. Dr. Gostnell noted that “[a] slight relative impairment

involving neurologically sensitive cognitive functions (working memory and visuomotor

processing) . . . both falling within the low average range, [which] suggests marginal

impairments.” AR 454. Dr. Gostnell reviewed the examination notes and conclusions from

Dr. Cogburn from 2012 and concluded that there was little change between 2012 and 2015, and

Plaintiff scored “essentially normal on both occasions.” He noted that, “[a]lthough multiple

sclerosis is certainly a risk factor for neurocognitive disorder, neither exam provided evidence of

significant cognitive loss.” AR 455. The ALJ gave great weight to the opinions of Dr. Gostnell.

       When Dr. Altowaijri and Dr. Whitman reviewed Dr. Gostnell’s report, they interpreted it

to have documented “impaired working memory, processing speed, calculations, speech

accuracy and spatial addition score.” AR 485. But these conclusions are inconsistent with

Dr. Gostnell’s report, which found that Plaintiff’s cognitive abilities were essentially normal and

showed no evidence of significant cognitive loss. AR 455. Furthermore, Dr. Altowaijri and Dr.

Whitman concluded that Plaintiff was disabled and unable to work, a legal conclusion that is

reserved for the Commissioner and therefore entitled to no weight. By noting that Dr. Altowaijjri

and Dr. Whitman’s conclusions regarding Plaintiff’s cognitive abilities were inconsistent with

the conclusions of Dr. Gostnell, despite the fact that they relied on Dr. Gostnell’s report, the ALJ

provided specific and legitimate reasons for giving less weight to their opinions.




PAGE 12 – OPINION AND ORDER
       Overall, the ALJ gave less weight to the medical opinions that opined on the legal

conclusion that Plaintiff was disabled (Drs. Hills, Altowaijri, and Whitman) and more weight to

the medical opinions from physicians who are more familiar with the social security and

disability system. Dr. Hennings and Dr. Boyd formulated their opinions based on a review of the

record and their opinions were consistent with the evidence, which documents some cognitive

deficits but otherwise shows that Plaintiff remains mostly functional. Dr. Alley and Dr. Berner

are also experts in disability evaluation and provided assessments of Plaintiff’s functional

limitations that are consistent with the medical evidence in the record. In particular, their

opinions were consistent with the record evidence showing that Plaintiff has responded well to

treatment over the years. AR 33. Finally, the ALJ gave weight to the opinion of Dr. Devere, an

impartial medical expert and neurologist with expertise in multiple sclerosis. Dr. Devere testified

that Plaintiff’s normal neurological examination shows no evidence of dementia or cognitive

impairment resulting from Plaintiff’s multiple sclerosis. AR 31. It is the ALJ’s duty to weigh

conflicting medical evidence, and the Court finds that the ALJ provided specific and legitimate

reasons for giving more weight to the opinions of Dr. Gostnell, Dr. Alley, Dr. Berner, Dr.

Hennings, Dr. Boyd, and Dr. Devere over the opinions of Dr. Hills, Dr. Altowaijri, and Dr.

Whitman.

                                          CONCLUSION

       The Commissioner’s decision that Plaintiff was not disabled is affirmed.

       IT IS SO ORDERED.

       DATED this 17th day of July, 2019.

                                                       /s/ Michael H. Simon
                                                       Michael H. Simon
                                                       United States District Judge



PAGE 13 – OPINION AND ORDER
